Citation Nr: 1446716	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right knee.

2. Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from February 1962 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A hearing was held in May 2012 in Las Vegas, Nevada before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain treatment records and schedule a VA examination.

During his hearing before the Board, the Veteran testified that he sought treatment in 1983 or 1984 for his knees at Maxwell Gunter Air Force Base (AFB) in Montgomery, Alabama while going through the Senior Non-Commissioned Officer (NCO) Academy.  The Veteran indicated that he was treated at the Air Force medical clinic, not the hospital.  In a September 2010 statement, the Veteran indicated that he was temporarily stationed at Gunter AFB from October to December 1983.  He also reported that the Senior NCO Academy was no longer active at Gunter AFB but that Maxwell AFB absorbed Gunter's mission and that his records might have been sent there.

The Board has reviewed the Veteran's claims file but observes that records from Maxwell Gunter AFB have not been associated with the claims file.  Notably, the Veteran submitted a VA Form 21-4142 for Maxwell Gunter AFB in September 2010, but it does not appear that the RO requested records from this facility.  Accordingly, a remand is necessary to attempt to obtain treatment records from Maxwell Gunter AFB and associate them with the claims file.

Further, the Board observes that service personnel records have not been obtained.  Because these records may show the Veteran's temporary duty assignment to Gunter or Maxwell Gunter AFB in 1983, the Board finds that the records are pertinent to the claim and if available, must be associated with the claims file.

The Veteran also testified that he had recently sought treatment for his knees at Michael O'Callaghan Federal Hospital.  The Board observes that treatment records dated since December 2008 have not been associated with the claims file.  Accordingly, updated records must be obtained and associated with the claims file.

During his November 2010 VA examination, the Veteran indicated that he was treated multiple times for knee conditions while working at a Nevada Test Site.  Records from this facility are not of record.  On remand, the RO/AMC should ask the Veteran to provide the appropriate consent form for VA to attempt to obtain these records.

Finally, the Board observes that the Veteran had a VA Compensation and Pension examination in November 2010.  The examiner provided an etiology opinion; however, the Board finds that the opinion is inadequate for rating purposes because the examiner based the opinion, in part, on an unrelated Board of Veteran's Appeals decision instead of medical expertise.  As such, a remand is warranted to schedule a new VA Compensation and Pension examination to obtain an adequate opinion regarding the etiology of the Veteran's bilateral knee complaints. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain records from the Air Force clinic at Maxwell Gunter AFB, which the Veteran indicated were dated in 1983, and associate the records with the claims file.  All attempts to obtain treatment records from this facility must be documented in the claims file.

2. Attempt to obtain the Veteran's service personnel records and associate the records with the claims file.

3. Contact Michael O'Callaghan Federal Hospital and obtain treatment records dated since December 2008 and associate the records with the claims file.  All attempts to obtain treatment records from this facility must be documented in the claims file.

4. Provide the Veteran with an Authorization and Consent Form (VA Form 21-4142) for VA to obtain outstanding private treatment records, if any, including those from the Nevada Test Site as referenced in the November 2010 VA examination.  Notify the Veteran that he may authorize VA to obtain the records, or in the alternative, he may obtain the records himself and submit them to VA.  With any necessary assistance from the Veteran, obtain these records from the aforementioned facility.

5.  Then, schedule the Veteran for a VA Compensation and Pension examination to determine the etiology of his bilateral knee disabilities.  The examiner must be provided the claims file, including copies of pertinent records on Virtual VA and/or VBMS, and a copy of this remand.  The examiner must indicate review of these items in the examination report.

After performing all necessary testing, for each diagnosis of the right and left knee, to include arthritis of the knees, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the disability manifested during or as a result of the Veteran's active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

In the opinion and rationale, the examiner is should address the following:

a.) The significance, if any, of the noted pain and swelling of the Veteran's right foot, with swelling moving up the leg, as well as tenderness and swelling of the lower left leg in November 1980;

b.) A September 1985 pre-employment examination conducted during the Veteran's period of active service which includes an x-ray report for the bilateral knees showing "prominence of the ossification of the center of the left tibial tuberosity that may be associated with old Osgood-Schlatter's disease" and benign appearing sclerosis in the left proximal tibial metaphysis.  

The examiner must explain the significance of the x-ray findings and indicate whether the noted ossification, Osgood-Schlatter's disease, and/or sclerosis in the left proximal tibial metaphysis could have resulted in or contributed to the Veteran's current bilateral knee disabilities;

c.) The April 1998 treatment records from Desert Orthopaedic Center showing report of insidious bilateral knee pain dating back to the 1980s and a diagnosis of bilateral knee degenerative arthritis;

d.) A March 2005 treatment record from Mike O'Callaghan Federal Hospital indicating the Veteran's report of knee pain for the past 20 to 25 years; and

e.) The Veteran's statements, including testimony, that he injured his knees during service - specifically in 1983 while at the Senior NCO Academy- and has had pain since that time.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide any requested opinion, he/she should provide specific reasons for the inability to do so.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



